DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2016 1062 8931.5, filed on August 3, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 and 02/04/2019 has been received and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  It appears from the specification that the crystal oscillator serves as both a clock trigger and local-oscillation signal source (Para. [0021]).  The drawings do not distinguish between the local-oscillation signal source and the clock trigger.  Therefore, the “clock or at least an input/output clock trigger signal” must be shown/labeled or the feature(s) canceled from the claim(s).  Also, the limitation “wherein the radio frequency input end and the intermediate-frequency output end of the first frequency mixer are respectively connected to the output end of the millimeter wave transceiver and to the input end of the image processing device” is not shown in the drawings.  Fig. 3 shows the output of frequency mixer 35 being inputted into the second frequency mixer 5 which is then fed to the image processing 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image processing device in claim 1, local-oscillation signal processing device in claim 1, a first (second) signal processing device in claim 2 and echo signal processing device in claim 2.
The language “image processing device” uses the word “device” as a generic placeholder and has functional language “processes the second intermediate-frequency signal and forms an 
The language “local-oscillation signal processing device” uses the word “device” as a generic placeholder and has functional language “processes the first local- oscillation signal and outputs a second local-oscillation signal.”  The language is not modified by structure.  The local-oscillation signal processing device 4 consists of a filter 40 and amplifier 41 as shown in Fig. 3.
The language “first signal processing device” uses the word “device” as a generic placeholder and has functional language “performs frequency doubling processing on the first signal.”  The language is not modified by structure. The specification states “the first signal processing unit 32 comprises a first band-pass filter 321, a first amplifier 322, a first frequency multiplier 323, a second amplifier 324, a second band-pass filter 325, an attenuator 326 and a   circulator 327 connected in sequence  (Para. [0037]).”  
The language “second signal processing device” uses the word “device” as a generic placeholder and has functional language “performs frequency doubling processing on the second signal.”  The language is not modified by structure. The specification states “the second signal processing unit 33 comprises a third band-pass filter 331, a third amplifier 332, a second frequency multiplier 333, a fourth amplifier 334, and a fourth band-pass filter 335 connected in sequence. An input end of the third band-pass filter 331 and an output end of the fourth band-
The language “echo signal processing device” uses the word “device” as a generic placeholder and has functional language “filters and amplifies the echo signal.”  The language is not modified by structure.  The specification discloses that the “echo signal processing device” 34 consists of a filter 341 and amplifier 342 as shown in Fig. 3.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The language “image processing device” invokes 112(f) claim interpretation and the specification does not provide structure for an “image processing device.”  Presumably, an image processing device is a processor and algorithms for generating images such as a frequency spectrums are well-known.  However, the specification does not explicitly state that the image processing device is a processor thus the invention could be directed to anything capable of supporting the processing of an image.  Because the specification does not provide the structure that performs the function the written description does not demonstrate possession of the invention at the time of filing.  Applicant could amend to state “image processor” or “image processing circuitry.”  
Claims 2-10 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the radio frequency input end and the intermediate-frequency output end of the first frequency mixer are respectively connected to the output end of the millimeter wave transceiver and to the input end of the image processing device” appears to contradict what is shown in Fig. 3 of the drawings.  Fig. 3 shows the first frequency mixer 35 connected to the second frequency mixer 5 which is connected to the image processing module.  The above limitation implies that the first frequency mixer 35 is connected to the image processing module 6 which it is not according to the drawings.  Thus, it is unclear based on the specification what is being claimed.  Similarly the limitation “wherein an output end of the local-oscillation signal processing device is connected to a local-oscillation input end of the first frequency mixer” also contradicts Fig. 3 because the local-oscillation 4 is shown feeding the second mixer 5.  As such, the metes and bounds of the claim are not clearly defined, thus the claims are indefinite.   
Claim limitation “image processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explicitly provide structure for the image processing device such as a processor or a circuit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitation "first signal processing unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Here, the term “unit” should be “device” to be consistent.
Claim 4 recites the limitation "second signal processing unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Here, the term “unit” should be “device” to be consistent.
Claim 5 recites the limitation "echo signal processing unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Here, the term “unit” should be “device” to be consistent.
Claim 9 recites the limitation "local-oscillation signal processing unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Here, the term “unit” should be “device” to be consistent.  
Regarding claim 10, the limitation “wherein the first frequency mixer is an in-phase/quadrature frequency mixer” is ambiguous because the mixer can only be either in-phase or quadrature – two mixers would be needed to have both.  As such, the metes and bounds of the claims are not clearly defined, thus the claim is indefinite.  
Claims 2-10 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandais (US 5,325,095).
As to claim 1 and as best understood, Vandais discloses a millimeter wave (radar see title) imaging apparatus, comprising:
an image processing device having an input end (Fig. 1 item 180 Display.  See also 4:50-53 “provide both a visual image”); 
a millimeter wave transceiver (Fig. 1 item 4 transmitter section and item 6 receiver section) including: 
a crystal oscillator configured to generate an oscillation signal (6:55-61 “Referring now to FIGS. 1 and 10, the other subsection of RF controller 20, phase lock loop circuit 240, provides the tuning voltages for hyperabrupt varactor-tuned oscillators 12 and 14 via lines 11 and 13. This circuit also takes a reference frequency derived from a 10 MHz crystal, and multiplies it up to the necessary output frequency”);
a first frequency mixer having a radio frequency input end and an intermediate-frequency output end (Fig. 1 item 16 mixer.  Note that applicant’s claim language contradicts applicant’s Fig. 3.  Thus, applicant should consider mixers 16, 56 and 100 as well as demodulator 130 which would also include a mixer because it is unclear as to the order of mixers intended by applicant.); 
a power divider
a local-oscillation signal processing device (Fig. 1 item 110 filter and item 120 amplifier as per 112f claim interpretation); and 
an output end (Fig. 1 item 122), wherein the radio frequency input end and the intermediate-frequency output end of the first frequency mixer are respectively connected to the output end of the millimeter wave transceiver and to the input end of the image processing device (Fig. 1 item 136 and item 8 signal processing section as per applicant’s drawing Fig. 3)
wherein a signal input end of the power divider is connected to an output end of the crystal oscillator (Fig. 1 items 11 and 13 and 6:55-61 as previously cited), 2Attorney Docket No. 27110-94110 wherein a first signal output end and a second signal output end of the power divider are respectively connected to a clock end of the millimeter wave transceiver and an input end of the local-oscillation signal processing device (5:32-6:10 “10 MHz clock signal”), 
wherein an output end of the local-oscillation signal processing device is connected to a local-oscillation input end of the first frequency mixer (Fig. 1 shows filter 110 feeding amplifier 120 which feeds a demodulator 130.  Note that a demodulator would include a mixer.), 
wherein the power divider performs a power distribution operation on the oscillation signal and outputs a clock trigger signal and a first local-oscillation signal (Fig. 1 items 30 and 34 power divider.  See also 6:23-44 “When 128 values of inphase and quadrature data for each frequency have been collected, a sweep has been completed. When this happens, 07 is set high and stops counter/divider U1' from dividing, thus stopping RF sequencer 220”), 
wherein the local-oscillation signal processing device processes the first local- oscillation signal and outputs a second local-oscillation signal (Fig. 1 items 110 and 120), 
wherein the millimeter wave transceiver transmits a millimeter wave signal to an object  and receives an echo signal reflected by the object under the trigger of the clock trigger signal and mixes the echo signal and the first local-oscillation signal to output a first intermediate-frequency signal (Fig. 1 mixer 100), wherein the first frequency mixer mixes the second local-oscillation signal and the first intermediate-frequency signal, and outputs a second intermediate-frequency signal (Fig. 1 items 36, 16 and 15), and 
wherein the image processing device processes the second intermediate- frequency signal and forms an image corresponding to the object (Fig. 1 item 180 Display.  See also 4:50-53 “provide both a visual image”).
As to claim 10, Vandais further discloses the apparatus according to claim 1, wherein the second first frequency mixer is an in-phase/quadrature frequency mixer (Fig. 1 item 50 Quadraphase modulator).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolinko (US 2012/0249363) discloses “The output signal of the second mixer 13 is amplified by a specially designed base band amplifier 14 as described in detail below which brings signal to a level suitable for digitizing (Para. [0040]).”
Sullivan (US 6,727,840) discloses “an oscillator having a predetermined frequency and providing an output signal; and f) a second mixer having first and second inputs and an output, and with the first input receiving the first output of the Wide Band Receiver and the second input receiving the output of the oscillator.”
Reed (US 5,731,781) discloses “A splitter 26 and a second mixer 27 are employed to mix the signals from the local oscillator source 15 and offset oscillator 22.”
Bashforth (US 5,499,029) discloses “The output of the offset synthesizer is mixed with the incoming signal from the receiver antenna and the RF amplifier in a receiver mixer, the output of which is then fed to a power divider where the signal is fed to both a first and a second mixer. The respective in-phase and quadrature signals are also fed to the first and second mixers to provide in-phase and quadrature output signals.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.W.J./            Examiner, Art Unit 3648                                                                                                                                                                                            
/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648